Electronically Filed
                                                            Supreme Court
                                                            SCWC-13-0000086
                                                            04-FEB-2015
                                                            12:54 PM



                              SCWC-13-0000086

             IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                            STATE OF HAWAI#I,
                      Respondent/Plaintiff-Appellee,

                                    vs.

                           JUNE-JUNE MAS ABDON,
                      Petitioner/Defendant-Appellant.


            CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                  (CAAP-13-0000086; CR. NO. 12-1-0636)

          ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Petitioner/Defendant-Appellant June-June Mas Abdon’s

Application for Writ of Certiorari filed on December 22, 2014, is
hereby accepted and will be scheduled for oral argument.      The parties

will be notified by the appellate clerk regarding scheduling.

          DATED:   Honolulu, Hawai#i, February 4, 2015.

Phyllis J. Hironaka                /s/ Mark E. Recktenwald
for petitioner
                                   /s/ Paula A. Nakayama

                                   /s/ Sabrina S. McKenna

                                   /s/ Richard W. Pollack

                                   /s/ Michael D. Wilson